Citation Nr: 1641739	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  14-04 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, to include as due to exposure to asbestos and toxic herbicides.

2.  Entitlement to service connection for a respiratory disorder, to include as due to exposure to asbestos and toxic herbicides.

3.  Entitlement to service connection for bilateral upper extremity neuropathy, to include as secondary to nonservice-connected multiple myeloma, and as due to exposure to asbestos and toxic herbicides.

4.  Entitlement to service connection for bilateral lower extremity neuropathy, to include as secondary to nonservice-connected multiple myeloma, and as due to exposure to asbestos and toxic herbicides.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, P. W.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had service in the United States Navy from October 1963 to March 1967.  He was awarded the Vietnam Service Medal with three stars and the Republic of Vietnam Campaign Medal with Device.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for multiple myeloma, a respiratory disorder, and neuropathy of the bilateral upper and lower extremities.  

The Veteran's claims were remanded in January 2016 for additional development, and the case has been returned to the Board.


FINDING OF FACT

On October 4, 2016 the Board was notified by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas, that the Veteran died in September 2016.





CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 



ORDER

The appeal is dismissed.




		
MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


